                                   1
                                   2
                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         SCOTT JOHNSON,
                                   8                                                        Case No. 5:18-cv-01624-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING DEFENDANTS’
                                                  v.                                        MOTION FOR SUMMARY
                                  10                                                        JUDGMENT; DENYING MOTION FOR
                                         DONALD B. HOLDEN, et al.,                          SANCTIONS
                                  11
                                                        Defendants.                         Re: Dkt. No. 51
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Scott Johnson alleges that Defendants Donald Holden, Elizabeth Holden, and

                                  14   Terra Bella Group, Inc. violated the Americans with Disabilities Act (“ADA”). Having

                                  15   considered the Parties’ briefs and having had the benefit of oral argument on October 10, 2019, the

                                  16   Court GRANTS Defendants’ motion for summary judgment and DENIES Defendants’ motion

                                  17   for sanctions.

                                  18      I.      BACKGROUND

                                  19              A. Factual Background

                                  20           On May 15, 2018, Plaintiff, a level C-5 quadriplegic, filed a lawsuit against Defendants,

                                  21   who operate a Shell gas station on property located at 3601 El Camino Real, Palo Alto, California.

                                  22   See Complaint for Damages and Injunctive Relief (“Compl.”) ¶¶ 1–20, Dkt. 1. Plaintiff alleges

                                  23   that he went to the Shell gas station on six occasions and that during these visits the existing van

                                  24   accessible parking spot was blocked. Specifically, Plaintiff contends that Defendants’ employees

                                  25   parked their cars in the existing van accessible parking space. Id. ¶¶ 24, 28, 35 (alleging that

                                  26   Defendants “do not maintain the parking lot so that parking spaces marked and reserved for

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       1
                                   1   persons with disabilities are available”). Plaintiff also claims that Shell has an insufficient number

                                   2   of disabled parking spaces. Id. ¶ 33 (alleging that Shell has “about 33 parking spaces” and so

                                   3   Defendants are required by law to have “two parking spaces marked and reserved for persons with

                                   4   disabilities”).

                                   5           On or around March 31, 2018, when Defendants were served, Mr. Tom Gidlundt,

                                   6   Defendants’ authorized representative and the tenant and operator of the subject Shell gas station,

                                   7   immediately informed the employees that they could not block the disabled parking space.

                                   8   Defendant Terra Bella Group Inc. Declaration of Tom Gidlundt (“Gidlundt Decl.”) ¶ 3, Dkt. 55.

                                   9   He also placed orange cones at each of the four corners of the disabled parking space to ensure it

                                  10   was open, available, and usable by the disabled. Id. Further, Mr. Gidlundt wrote a policy and

                                  11   practice manual for the owners, managers, and employees of the station that stated Defendants

                                  12   would provide reasonable accommodations to the disabled so long as it would not fundamentally
Northern District of California
 United States District Court




                                  13   alter business. Id.; see also id., Ex. A. Mr. Gidlundt also installed a “tow away” sign at the

                                  14   parking space to warn that illegally parked vehicles would be towed. Id. ¶ 3.

                                  15           Defendants also retained Mr. Blackseth, a Certified Access Specialist Property Inspector

                                  16   (“CASp”), to (1) ensure that the alleged barriers identified in Plaintiff’s complaint no longer

                                  17   existed and (2) make other ADA improvements that were not alleged by Plaintiff. Id. ¶¶ 6–8. Mr.

                                  18   Blackseth conducted a site inspection and found that no further ADA action was required with

                                  19   respect to Plaintiff’s allegations of barriers. CASp Kim Blackseth Declaration (“Blackseth Decl.”)

                                  20   ¶ 5, Dkt. 55-1; see also id., Ex. A.

                                  21           Finally, after the Complaint was filed, Mr. Gidlundt adopted two new policies and

                                  22   checklists:

                                  23       1. The store manager must complete a checklist at the start of his shift and during his shift to

                                  24           confirm that no unauthorized cars are parked or blocking the ADA van accessible parking

                                  25           space. Reply Declaration of Thomas Gidlundt (“Gidlundt Reply Decl.”) ¶ 2, Dkt. 58-2 (a

                                  26           copy of these forms appear at Ex. A).

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       2
                                   1       2. The manager must also fill in the ADA Parking Space Shift log, which identifies the month

                                   2           and day and requires the manager to indicate if the parking space and walkway are clear by

                                   3           marking “yes” or no.” Id. If the manager marks “no,” then the manager must find the

                                   4           driver who must then move the vehicle or the manager must call the towing company. Id.

                                   5           If the handicap spot is illegally blocked, the manager must fill out an Unauthorized Parking

                                   6           Report so that when Mr. Gidlundt reviews the logs, he can determine if there is a driver

                                   7           that continuously blocks the handicap spot. Id. ¶ 3. If a driver repeatedly parks in the

                                   8           handicap spot, Mr. Gidlundt will fine the driver. And, if repeated violations occur, Mr.

                                   9           Gidlundt plans to place cones around the handicap spot to ensure handicap access. Id.

                                  10           Mr. Gidlundt also signed a contract with CASp Kelly Bray to complete bi-annual

                                  11   inspections for the next three years or more to ensure that the Shell station is ADA-compliant. Id.;

                                  12   see also id., Ex. B.
Northern District of California
 United States District Court




                                  13               B. Procedural History

                                  14           On May 20, 2019, Defendants filed a motion for summary judgment, which includes a

                                  15   request for the Court to sanction Plaintiff. Defendant Terra Bella Group’s Motion for Summary

                                  16   Judgment/Partial Summary Judgment to Dismiss ADA Claim, Decline Supplemental Jurisdiction

                                  17   and Request for Sanctions Per the Court’s Inherent Authority (“Mot.”), Dkt. 51. Plaintiff filed his

                                  18   response on June 2, 2019. Plaintiff’s Memorandum in Opposition to Defendants’ Motion for

                                  19   Summary Judgment (“Opp.”), Dkt. 57. On June 7, 2019, Defendants filed their reply.

                                  20   Defendants’ Reply to Plaintiff’s Opposition (“Reply”), Dkt. 58.

                                  21           The Court held a hearing on October 10, 2019. See Dkt. 67. During this hearing, the

                                  22   Parties communicated to the Court that while a Joint Site Inspection occurred, the Parties still

                                  23   disputed the number of parking spaces in the Shell parking lot. The Court ordered Plaintiff’s

                                  24   counsel to determine number of parking spaces and file a sworn statement attesting to the number

                                  25   of parking spaces. See Dkt. 68. On November 1, 2019, Plaintiff’s investigator filed a declaration

                                  26   stating that there are only 12 parking spaces at the Shell station. See Declaration of Hedal Kadric

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       3
                                   1   (“Kadric Decl.”) ¶ 4, Dkt. 68.

                                   2      II.      LEGAL STANDARDS

                                   3               A. Motion for Summary Judgment

                                   4            A court must grant summary judgment if the movant shows “that there is no genuine

                                   5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                                   6   Civ. P. 56(a). In order to satisfy this burden, “the moving party must either produce evidence

                                   7   negating an essential element of the nonmoving party’s claim or defense or show that the

                                   8   nonmoving party does not have enough evidence of an essential element to carry its ultimate

                                   9   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d

                                  10   1099, 1102 (9th Cir. 2000). “In order to carry its ultimate burden of persuasion on the motion, the

                                  11   moving party must persuade the court that there is no genuine issue of material fact.” Id.

                                  12            If the moving party meets its burden of production, the nonmoving party must produce
Northern District of California
 United States District Court




                                  13   evidence to support its claim or defense. Id. at 1103. If the nonmoving party fails to produce

                                  14   enough evidence to create a genuine issue of material fact, Rule 56(c) mandates the moving party

                                  15   win the motion for summary judgment. See id.

                                  16               B. Dismissal Under Federal Rule of Civil Procedure 12(b)(1)

                                  17            To contest a plaintiff’s showing of subject-matter jurisdiction, a defendant may file a Rule

                                  18   12(b)(1) motion. Fed. R. Civ. P. 12(b)(1). A defendant may either challenge jurisdiction

                                  19   “facially” by arguing the complaint “on its face” lacks jurisdiction or “factually” by presenting

                                  20   extrinsic evidence (affidavits, etc.) demonstrating the lack of jurisdiction on the facts of the case.

                                  21   Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004); Safe Air for Everyone v. Meyer, 373 F.3d

                                  22   1035, 1039 (9th Cir. 2004).

                                  23               C. Sanctions

                                  24            Federal courts have inherent powers; the most prominent of which is the contempt

                                  25   sanction, which a judge may use to maintain “the authority and dignity of the court.” Roadway

                                  26   Express, Inc. v. Piper, 447 U.S. 752, 764 (1980) (quotation marks and citation omitted); see also

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       4
                                   1   Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“Federal courts possess

                                   2   certain ‘inherent powers,’ not conferred by rule or statute, ‘to manage their own affairs so as to

                                   3   achieve the orderly and expeditious disposition of cases.’” (quoting Link v. Wabash R.R. Co., 370

                                   4   U.S. 626, 630–31 (1962))). These powers include “the ability to fashion an appropriate sanction

                                   5   for conduct which abuses the judicial process.” Goodyear Tire & Rubber Co., 137 S. Ct. at 1186.

                                   6   The Ninth Circuit has held that a specific finding of “bad faith” is required before a district court

                                   7   imposes sanctions under its inherent authority. Christian v. Mattel, Inc., 286 F.3d 1118, 1131 (9th

                                   8   Cir. 2002); Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001) (“[T]he district court has the

                                   9   inherent authority to impose sanctions for bad faith, which includes a broad range of willful

                                  10   improper conduct.”).

                                  11              Because inherent powers are shielded from direct democratic controls, they must be

                                  12   exercised with restraint and discretion. Roadway Express, Inc., 447 U.S. at 764. “There are ample
Northern District of California
 United States District Court




                                  13   grounds for recognizing, however, that in narrowly defined circumstances federal courts have

                                  14   inherent power to assess attorney’s fees against counsel.” Id. at 765. Indeed, the “assessment of

                                  15   attorney’s fees” to reimburse legal fees and costs by the other side is proper if the opposing party

                                  16   has acted in bad faith. Goodyear Tire & Rubber Co., 137 S. Ct. at 1186.

                                  17       III.      DISCUSSION

                                  18                 A. Motion for Summary Judgment/Mootness

                                  19              Plaintiff makes two claims in his Complaint:1

                                  20              1. He alleges that while there is a van parking space reserved for persons with disabilities,

                                  21                 this spot was routinely obstructed and Shell employees regularly parked vehicles

                                  22
                                  23   1
                                         In his Opposition, Plaintiff makes a number of arguments about encountering a slope problem, a
                                  24   path of travel problem, and a striping barrier problem. See Opp. at 8. These barriers were not
                                       alleged in Plaintiff’s Complaint. An ADA plaintiff may seek an injunction to correct other,
                                  25   “unencountered” barriers. Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 952 (9th Cir. 2011).
                                       At the summary judgment stage, however, there must be some evidence that other barriers exist.
                                  26   Plaintiff provides no such evidence, other than summarily stating in his opposition that there are
                                       issues with the slope of the disabled parking, the parking striping, the access aisle, and the path of
                                  27   travel. This is insufficient.
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                                          5
                                   1              without handicap plates or a placard in the handicap stalls. Compl. ¶¶ 25, 28.

                                   2          2. He alleges that there are not enough parking spaces marked and reserved for persons

                                   3              with disabilities. Id. ¶¶ 32, 33.

                                   4          Defendants argue that Plaintiff’s first claim is moot and brings a facial challenge to show

                                   5   the claim is moot. Defendants also argue that the second claim lacks a legal basis.2 See Mot. at 4–

                                   6   5. The Court agrees. Regarding Plaintiff’s second claim, there is no dispute between the Parties

                                   7   that this was claimed in error. See Dkt. 70 (alleging that the Shell station in fact had only 12

                                   8   spots). Because there are only 12 parking spots, only one handicap spot is required, which

                                   9   Defendants have. This claim is thus no longer in issue.

                                  10          Regarding Plaintiff’s first claim, the Court holds that this claim is moot. A claimed

                                  11   remedy might become moot if “subsequent events make it absolutely clear that the allegedly

                                  12   wrongful behavior could not reasonably be expected to recur.” Friends of the Earth, Inc. v.
Northern District of California
 United States District Court




                                  13   Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 170 (2000); United States v. Concentrated

                                  14   Phosphate Exp. Ass'n, 393 U.S. 199, 203 (1968). Mootness is raised under Rule 12(b)(1). Savage

                                  15   v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). Federal courts are

                                  16   “without power to decide questions that cannot affect the rights of litigants in the case before

                                  17   them.” DeFunis v. Odegaard, 416 U.S. 312, 316 (1974) (quoting North Carolina v. Rice, 404

                                  18   U.S. 244, 246 (1971)). The inability to review moot cases derives from Article III’s requirement

                                  19   that a “case or controversy” exist between the parties. Id. at 316. While a defendant’s voluntary

                                  20   cessation of allegedly wrongful conduct is unlikely to moot a case, it is possible for a defendant’s

                                  21   voluntary cessation to moot a case. Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013). A

                                  22   defendant claiming its voluntary compliance moots a case bears the formidable burden of showing

                                  23
                                       2
                                  24     Plaintiff argues that the motion for summary judgment is premature and requests that the Court
                                       stay its decision until after Plaintiff is able to inspect the property, evaluate any remediation
                                  25   efforts, and then submit a supplemental response to the defense’s motion for summary judgment.
                                       Opp. at 2. Pursuant to the Court’s October 2019 order, Plaintiff inspected the property on October
                                  26   31, 2019 and submitted a supplemental response. See Dkt. 69, 70. Thus, Plaintiff was able to
                                       inspect the property and submit supplemental information. Plaintiff’s argument that the motion is
                                  27   premature is obviated.
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                                              6
                                   1   the wrongful conduct will not recur. Friends of the Earth, Inc., 528 U.S. at 189.

                                   2          There is no dispute in this case that Shell has an ADA compliant parking space. In other

                                   3   words, the spot itself has no ADA problems. The ADA issue arises from the spot being obstructed

                                   4   by non-handicapped persons. As noted, Mr. Gidlundt has implemented significant protocols to

                                   5   ensure ADA compliance. See supra I.A. These include installation of a tow-away sign that now

                                   6   informs violators their vehicles will be towed and Shell managers must fill out an ADA Parking

                                   7   Space Shift log twice during their shifts to ensure the handicap spot is not obstructed. Reply

                                   8   Gidlundt Decl. ¶ 2. Moreover, the Shell station will have bi-annual inspections by a CASp

                                   9   inspector to ensure it meets ADA standards. It is thus uncontested that Defendants have

                                  10   voluntarily remedied all alleged barriers. This, renders Plaintiff’s claim moot—vehicles no longer

                                  11   obstruct the handicap spot.

                                  12          In response, Plaintiff argues that his ADA claim is not moot due to the voluntary cessation
Northern District of California
 United States District Court




                                  13   doctrine. Under this doctrine, when a defendant’s voluntary cessation of a challenged activity is

                                  14   the basis for mootness, “it becomes the defendant’s burden to demonstrate that ‘subsequent events

                                  15   made it absolutely clear that the alleged wrongful behavior could not reasonably be expected to

                                  16   recur.’” Moore v. Dollar Tree Stores, Inc., 85 F. Supp. 3d 1176, 1187 (E.D. Cal. 2015) (quoting

                                  17   Friends of the Earth, 528 U.S. at 189). In the context of ADA claims, “[c]ourts have held that

                                  18   where structural modifications are made, [] it is absolutely clear that the allegedly wrongful

                                  19   behavior could not reasonably be expected to occur in the future.” Moore v. Saniefar, 2017 WL

                                  20   1179407, at *6 (E.D. Cal. Mar. 29, 2017) (citation and quotation marks omitted) (first alteration in

                                  21   original). When considering non-structural features, courts have found that “voluntary

                                  22   remediation” of violations do “not moot an issue” because the violations “could easily reoccur.”

                                  23   Id. To determine if the facts indicate a danger of future violations, courts consider the “bona fides

                                  24   of the expressed intent to comply, the effectiveness of the discontinuance and, in some cases, the

                                  25   character of the past violations.” Watanabe v. Home Depot USA, Inc., 2003 WL 24272650, at *4

                                  26   (C.D. Cal. July 14, 2003) (citation omitted); see also Langer v. G.W. Props., L.P., 2016 WL

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       7
                                   1   3419299, at *4 (S.D. Cal. June 21, 2016) (“When determining whether behavior can reasonably be

                                   2   expected to recur, courts consider various issues, such as the (a) motivation behind the conduct,

                                   3   (b) reasons for the change in conduct, (c) volitional nature of the conduct, (d) length of time

                                   4   between the change in conduct and the complaint, and (e) ownership status of the defendant in

                                   5   relation to the property.”); Lozano v. C.A. Martinez Family Ltd. P’ship, 129 F. Supp. 3d 967, 972

                                   6   (S.D. Cal. 2015) (“[W]hether the defendant’s cessation of the offending conduct was motivated by

                                   7   a genuine change of heart or timed to anticipate suit is relevant . . . .”) (citation and quotation

                                   8   marks omitted) (alteration in original)).

                                   9          Defendants have met their burden—the pertinent considerations weigh in favor of finding

                                  10   that the violations, even though they pertain to non-structural issues, are not reasonably likely to

                                  11   recur. While courts take a broad view of constitutional standing in disability access cases, the

                                  12   ADA’s reach is “not unlimited.” Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 946 (9th Cir.
Northern District of California
 United States District Court




                                  13   2011). Here, Defendants immediately remedied the alleged violations after the initiation of the

                                  14   action. Gidlundt Decl. ¶ 3. Additionally, Defendants have taken substantial affirmative steps to

                                  15   become compliant and prevent future violations. Upon receiving the Complaint, Defendants hired

                                  16   a CASp to review the site and ensure that Shell fully complied with the ADA. Defendants also

                                  17   took steps to prevent future violations by entering into a three-year contract with a CASp to assess

                                  18   the property on a bi-annual basis for compliance. Reply Gidlundt Decl. ¶ 3; see also id., Ex. A.

                                  19   These affirmative steps indicate that the violations are not reasonably likely to recur. See Moore,

                                  20   2017 WL 1179407, at *7; see also Turner v. Anand, 2015 WL 4474671, at *7 (S.D. Cal. July 21,

                                  21   2015) (finding that the violations, including those pertaining to non-structural issues, could not

                                  22   “reasonably be expected to recur” and dismissing the plaintiff’s ADA claim where the defendants

                                  23   “did not have a history of violating” the ADA and the defendants created a policy that “call[ed] for

                                  24   an annual inspection” to ensure ADA compliance).

                                  25          Defendants have no history of violating the ADA. Cf. Lozano, 129 F. Supp. 3d at 971

                                  26   (noting the defendants’ history of ADA noncompliance). Plaintiff also has not directed the Court

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       8
                                   1   to any evidence indicating an intent by Defendants to violate the ADA in the future. The dearth of

                                   2   evidence showing past ADA violations or an intent to violate in the future indicates that future

                                   3   violations are not reasonably likely to occur. Cf. Clavo v. Zarrabian, 2004 WL 3709049, at *4

                                   4   (C.D. Cal. May 17, 2004) (holding that the plaintiff’s ADA claim was not moot where the

                                   5   defendants had “an entrenched policy of blocking access to” a “wheelchair accessible gate and

                                   6   check-out aisle” and the defendants “failed to change that policy until after th[e] case was filed”);

                                   7   Watanabe, 2003 WL 24272650, at *4 (finding that the plaintiff’s ADA claim was not moot where

                                   8   the defendant did not change their policies and procedures to prevent future ADA violations and

                                   9   there was no indication that the defendant intended to comply with ADA).

                                  10          For these reasons, the Court holds that Defendants have met their heavy burden of showing

                                  11   that it is absolutely clear that the alleged wrongful behavior is not reasonably likely to recur. The

                                  12   voluntary cessation exception to mootness is thus inapplicable to Plaintiff’s first claim and the
Northern District of California
 United States District Court




                                  13   claim is moot. Accordingly, Defendants’ motion for summary judgment is GRANTED.

                                  14              B. Sanctions

                                  15          Defendants request for the Court to sanction Plaintiff for the costs associated with bringing

                                  16   the motion for summary judgment. Mot. at 6–7. Plaintiff does not respond to the request for

                                  17   sanctions. See generally Opp.

                                  18          As demonstrated above, mootness is a complicated, multi-factored inquiry. There is no

                                  19   dispute that Defendants initially violated the ADA by allowing non-handicapped persons to

                                  20   obstruct handicap spots. While Defendants undertook significant efforts to remediate this

                                  21   violation, this Court could have found that the claim was not moot. See supra III.A (weighing the

                                  22   various factors). The Court thus does not find that Plaintiff maintained this action in “bad faith.”3

                                  23   See Christian, 286 F.3d at 1131. Accordingly, the request for sanction is DENIED.

                                  24

                                  25   3
                                         While the Court may have considered sanctions as to Plaintiff with respect to its parking number
                                  26   spaces claim, Defendants provide no declaration, affidavit, etc. indicating how much money or
                                       expenses they exerted in defending against this claim. The Court thus declines to exercise its
                                  27   inherent sanction powers.
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                                         9
                                   1      IV.      CONCLUSION

                                   2            For the above reasons, the Court GRANTS Defendants’ motion for summary judgment

                                   3   and DENIES Defendants’ request for sanctions. Pursuant to 28 U.S.C. § 1367(c)(3), the Court

                                   4   declines to exercise supplemental jurisdiction over the remaining Unruh Act Claim and dismisses

                                   5   Plaintiff’s state law claim without prejudice. The Clerk shall close the file.

                                   6            IT IS SO ORDERED.

                                   7   Dated: March 18, 2020

                                   8                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   9                                                    United States District Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case No.: 5:18-cv-01624-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT; DENYING
                                       MOTION FOR SANCTIONS
                                                                       10
